Case: 20-50503     Document: 00516179734         Page: 1     Date Filed: 01/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       January 25, 2022
                                No. 20-50503                             Lyle W. Cayce
                            consolidated with                                 Clerk
                                No. 20-50507
                              Summary Calendar




   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Devito Dembinsky,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                           USDC No. 6:18-CR-238-10
                            USDC No. 6:19-CR-40-1


   Before Owen, Chief Judge, and Smith and Elrod, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50503      Document: 00516179734         Page: 2     Date Filed: 01/25/2022




                                    No. 20-50503
                                  c/w No. 20-50507
          Devito Dembinsky pleaded guilty to one count of conspiring to
   possess with the intent to distribute and distribution of methamphetamine
   (the drug case) and two counts of obstructing the due administration of
   justice and retaliating against a witness, victim, or informant (the obstruction
   case). A combined presentence report grouped the offenses and determined
   an advisory guidelines range of 235 to 293 months of imprisonment. The
   district court sentenced Dembinsky to 293 months on the drug case, 120
   months on count one of the obstruction case, and 240 months on count two
   of the obstruction case. The court ran Dembinsky’s 293-months’ and 120-
   months’ sentences consecutively to each other. The court ran the 240-
   months’ sentence concurrently to the 293-months’ and 120-months’
   sentences.
          Before this court, Dembinsky argues that the district court erred in
   imposing consecutive sentences. Specifically, Dembinsky argues that the
   presentence report properly determined the “total punishment” of 293
   months of imprisonment by correctly grouping both of his indictments.
   Because the guidelines sentencing range constituted his “total punishment”
   under § 5G1.2(c) and the 293-months’ sentence imposed—on his count
   carrying the highest statutory maximum (the drug case)—was adequate to
   achieve that punishment, Dembinsky argues that the district court was
   required to run his obstruction case sentences concurrently to his drug case
   sentence. Because the district court did not follow § 5G1.2(c)’s mandatory
   directive to run the sentences concurrently, Dembinsky contends that the
   district court erred in imposing his sentence. Dembinsky did not raise this
   argument in the district court, and we review for plain error. See United
   States v. Whitelaw, 580 F.3d 256, 259 (5th Cir. 2009).
          Dembinsky has not shown that the district court erred by misapplying
   § 5G1.2(c). The district court’s reasons on remand indicated that it intended
   to impose a sentence above the guidelines range based upon its consideration



                                          2
Case: 20-50503      Document: 00516179734        Page: 3    Date Filed: 01/25/2022




                                   No. 20-50503
                                 c/w No. 20-50507
   of the 18 U.S.C. § 3553(a) factors. Section 5G1.2 does not limit the district
   court’s power to vary upwardly from the guidelines range based upon the
   § 3553(a) factors and impose consecutive sentences. See 18 U.S.C. § 3584;
   United States v. Conlan, 786 F.3d 380, 394-95 & n.46 (5th Cir. 2015). Given
   the record, we cannot say that Dembinsky has shown any reversible plain
   error.
            Accordingly, the judgment of the district court is AFFIRMED.




                                         3